DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dubey et al. (Patent No.: US 10,836,306 B1).
Regarding claim 1, Dubey discloses an assembled body of a vehicle, the assembled body including:
 	a plurality of body portions, each of which forms a portion of the vehicle body, and forming the vehicle by being assembled during combination thereof (FIGS. 5 and 6);
 	a magnetic module mounted in the plurality of body portions and configured of combining the plurality of body portions with each other by use of magnetic flow of the magnetic module (“…electromagnet is arranged adjacent the recess, the signature light assembly includes a permanent magnet, and , when the electromagnet is activated, the electromagnet is configured to mechanically connect the signature light assembly to the motor vehicle and hold the signature light assembly relative to the motor vehicle in the first mode, and wherein the electromagnet is configured to selectively permit removal of the signature light assembly from the recess, and wherein electrical contacts are arranged in the recess, the signature light assembly includes electrical contacts electronically connected with the batter of the signature light assembly…” See claim 16); and
 	a controller (22, FIG. 3) engaged to the magnetic module and configured for controlling a closed circulating magnetic path produced in the magnetic module so that the plurality of body portions is combined with each other to form the assembled body or to be separated from each other according to a control signal of the controller (12, FIG. 3).

Allowable Subject Matter
Claims 2 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663